Citation Nr: 9912302	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-01 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic asthma, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served four separate periods of active duty 
essentially from August 1951 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to an increased rating 
for chronic asthma.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Jackson, Mississippi, in October 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's most recent pulmonary function test reveals 
a forced expiratory volume after 1 second (FEV-1) of 58 
percent predicted, and an FEV-1/FVC of 94 percent predicted.  

3.  There is no current objective clinical evidence of that 
the veteran requires monthly visits to a physician for care 
of asthma exacerbations or systemic corticosteroid therapy at 
least three times per year.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
evaluation for chronic asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically it is noted that the 30 percent rating was 
assigned by rating decision of May 1996, under rating 
criteria in effect at that time.  There was no disagreement 
taken with that action.  This claim for an increase was filed 
subsequent to the October 1996, change in the rating 
criteria.  Thus, the revised criteria are for application.  A 
readjustment in the rating schedule shall not cause a 
veteran's disability rating en effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred.  
38 U.S.C.A. § 1155.

The RO has rated the veteran's asthma disorder under DC 6602.  
Under DC 6602, an FEV-1 less than 40-percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids warrants a 60 percent 
rating.  An FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication warrants a 30 percent rating.  Finally, an FEV-1 
of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy warrants a 10 percent rating.  38 C.F.R. § 4.97, DC 
6602 (1998).  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.

The provisions of 38 C.F.R. § 4.96(a) provide that when 
rating coexisting respiratory conditions, ratings under 
diagnostic codes 6600 to 6618 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (1998).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for asthma is warranted.

In the most recent VA respiratory examination report dated in 
February 1998, the veteran related that he had smoked a pack 
of cigarettes a day for the past 50+ years.  He had a chronic 
cough with occasional scanty sputum, and shortness of breath.  
He reported a history of asthma all his life, asthma attacks 
every two to three years, and daily shortness of breath.  
Medications included three inhalers.  Physical examination 
revealed scattered rhonchi throughout, which cleared with 
coughing, and without rales or wheezes.  There was no 
increase in the AP diameter and no prolongation of the 
expiratory phase.  The final diagnosis was chronic 
asthma/chronic obstructive pulmonary disease (COPD).  
Pulmonary function tests dated in February 1998 show an FEV-1 
of 58 percent predicted, and a FEV-1/FVC of 94 percent 
predicted.  These findings more nearly approximate the 30 
percent rating than the 60 percent rating.  In such case, the 
lower rating is for assignment.  38 C.F.R. § 4.7.

VA hospital records reveal that the veteran was hospitalized 
February 5-9, 1998, and February 15-20, 1998, for complaints 
of pain all over, shortness of breath, and cough with white 
sputum.  During the first period, he was treated with 
steroids and Plaquenil for a rheumatoid arthritis 
exacerbation but did not improve after discharge and was 
readmitted.  Medications included Albuterol inhaler, Atrovent 
inhaler, and tapering Prednisone.  Physical examination 
showed that his breath sounds were coarse but without 
wheezing or rales.  He was noted to have shortness of breath 
but the focus of his treatment appeared to be on his 
rheumatoid arthritis.  The final diagnoses included 
rheumatoid arthritis with flare, interstitial lung disease, 
and COPD.  Prior to that, the veteran had been hospitalized 
in June 1997 for sudden onset of increased shortness of 
breath and dizziness.  The presumptive diagnosis was COPD 
exacerbation and he was noted to have interstitial changes on 
a chest X-ray.  He was placed on a Medrol dosepak at that 
time.

At the hearing before the Board in October 1998, the veteran 
testified that he visited the doctor every two to three 
months, off and on, twice a year.  He related that he used to 
have three inhalers but was down to one twice a day.  He 
reported that he was getting anti-inflammatory mediations to 
keep down infections but did not know which one it was.  He 
reflected that he received a breathing treatment every two 
months at the doctor's office.  He stated that he had been 
hospitalized for 6-10 days because of asthma.  He complained 
of shortness of breath, fatigue, loss of strength, and 
restricted activity during an attack.  He indicated that when 
he had these attacks he used his puffers but would get 
overextended and have to be hospitalized.  Upon further 
questioning, he observed that the attacks were generally 
caused by exertion and he could generally feel them coming 
on.  He would sit down and rest until it passed.  His last 
hospitalization had been nearly a year previously and he had 
regular outpatient therapy every two months.

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
rating higher than 30 percent is not warranted.  
Specifically, in order to warrant a 60 percent evaluation, 
the veteran must have an FEV-1 of 40- to 55-percent predicted 
(as noted, his is 58 percent predicted), or an FEV-1/FVC of 
40-55 percent (his is 94 percent predicted); neither of which 
he satisfies.  A 60 percent rating may also be warranted for 
monthly visits to the physician for care of exacerbations or 
at least three courses of systemic corticosteroids.  However, 
according to the veteran's own testimony, he visits the 
doctor no more than every two months.  Further, although he 
was on steroids during his February 1998 hospitalization, it 
was reportedly for rheumatoid arthritis and not in response 
to asthma.  Finally, the evidence shows that he was 
prescribed a Medrol dosepak for an exacerbation of COPD but 
that was in June 1997 and there is no evidence of any further 
steroidal treatment.  Thus, the Board concludes that there is 
no basis on which to grant a higher than 30 percent 
evaluation.

The Board has also considered the service representative's 
assertion that the veteran should be awarded the next highest 
rating under 38 C.F.R. § 4.96(a) on the theory that the 
veteran has other respiratory impairments, which should not 
be separated from his service-connected asthma, and his 
overall respiratory disability warrants elevation to the next 
highest rating.  However, the Board notes that § 4.96(a) 
deals with additional respiratory pathology which is already 
service-connected because, by definition, the coexisting 
respiratory conditions must be subject to ratings under DCs 
6600-6817 and 6822-6847.  Under § 4.96(a), a single rating is 
to be assigned under the diagnostic code which reflects the 
predominant disability (meaning service-connected disability) 
with elevation to the next higher rating where the severity 
of the overall disability picture warrants such elevation.  
In this case, the veteran's only service-connected 
respiratory disability is asthma.  Sinusitis, pulmonary 
fibrosis, and bronchitis with COPD are not service-connected 
and therefore would not be ratable under the provisions of 
Part 4, nor could they be considered in the overall 
disability picture for an increase to the next higher 
evaluation.  Therefore, the Board finds that 38 C.F.R. 
§ 4.96(a) is not for application.

Finally, the Board has considered the veteran's written 
statements and sworn testimony that his asthma is worse than 
currently evaluated.  Although his statements and testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.  Therefore, in the absence of pulmonary function 
tests reflecting more severe ventilatory impairment, the 
Board finds that the symptoms of the veteran's asthma will 
not support an evaluation in excess of 30 percent.


ORDER

Entitlement to an increased evaluation for chronic asthma, 
currently evaluated at 30 percent disabling is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

